Title: To Benjamin Franklin from Thomas Digges, 17 March 1780
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
17 Mar 1780
This will be handed you by a Capn. Jno Snelling a native of Boston tho for many years past He has been employd in the Streights Trade to & from London. He is well recommended to Me as an honest Amn. meaning to push out to his Home thro France, & as he wishes to take yr. advice about proceeding to Nantes &ca. I have given him a seperate introductory line to you.— He knows nothing of former plans. Since Capt C——r left me, I have wrote you a few lines by post the 7th & 10th Ints. and am in dayly expectations of Capt C——rs return; His Employer Mr. M——ll is gone to Ireland & has done nothing. As far as I have recommended the granting some late favors from You, I have not the least doubt the transactions are bona fide intended for the purposes mentiond—ie getting home property. I dont mean by saying this, that some of the partys did not carry more than they had property to purchase. In the two instances wch. I lately recommend they were various persons (every one natives & Citizens of A——a) concernd. I would not on any accot be aiding to any other set of Men to obtain similar advantages for illicit trade. I never had, nor ever shall have, (without I am reducd to such necessity for getting out myself) the least concern directly or indirectly in these adventures, but meerly recommended them to benefit some deserving A——ns who could not easily get out other ways, & from thinking such measures rather beneficial than other ways to my Country. They were people whom I had proofs were honest, & having a few hundreds of their own got credit for a few hundds more, & so pushd out four or five in a Ship. Mr. L——th of Bale. was an exception to this he came purposely to Europe to recover a debt of upwds. of 3,000£ due his Father— He got it & carryd out double that sum from having an extensive Credit. You know the circumstances of the last recommendations; If it succeeds there will go two or three honest men out with Capt. C——r, & these will be all that I know any thing of, for I beleive there will be then left here none others who deserve such oppertunitys.
I hope the box of books forwarded abot a fortnight ago has got safe. They were seemingly well packd & forwarded to order. An acquaintance Snor Ma——ll——n took that oppertunity of forwarding to you a brown paper parcel wch. also containd books.
If you have not already done it please to ansr. my letter of the 7th Int. on the subject of the Bills of Exa. as I want to know whether or not they are good before I forward them on. A line by Common post to Mr Wm. S. C——h (as you once before directed or if under cover to Mr. H——gs——n) will oblige me. Their tenor & dates are as follow


No.
  25
  —23d Feb’79
  a first bill to Jona Warner Esqr. 30 Dollars Countersignd Nichs. Gilman for New Hampshire


  No
  26
  —do—
  Do— to Do.— 30 D—


  No
  27
  —do—
  second bill to Do— 30— Do


  No
  166
  15 Feby. 79
  second bill to Do.—24 Counterd Natl Appleton Massachuts


  No.
  173.
  23d Febr 79—
  first bill to Petr. Boilston Adams 24 Dolls—Do—Do—


  
  
138 Dollars



I wish to know if these bills are good or not as they are left with me by a poor man for that purpose.
Nothing new since the Cartel saild the 5 relative to the Prisoners there are 86 left at Plyo. 68 of whom have pardons ready agt. the return of the Ship to that place & by that time the pardons for the 18 others (among whom Capt M——y is one) will be forwarded down.
I have nothing yet decided abot. the medal for the Duke de Croy my friends Mr. Jones is on a circuit & Mr Paradise is sick & has no ansr. since the affair was stated to Mr Banks.
Those Gent. who came over on Parole in the two last Cartels seem quite easy under their breach of that parole, & seemingly now give themselves not the least trouble about procuring or abiding by the terms of their agreement. It is singular with what ease & facility an Englishman can break his parole to Americans, & how lavish they are of the words scoundrells & villains, when there is the least appearance (wch I beleive there never has been) of Americans doing the like by them. Surely those lately returnd parole Prisors., 139 in numr., should be in some measure calld upon to abide By their parole Agreement, wch was a written one & cannot be misunderstood; I think the mode of requiring by publick advertisement, the People so releasd, to render themselves to you accordingly, would not be an improper one. The two Capns of the Packets (the Kings Officers) and the Mr. Barry a Secy to Govr. Dalling are long since returnd to their occupations the latter gone to Jama. & the two Capns. got other packets for that station. Should the Yankies once more take them, I think their chance would be but a shabby one. I am on all occasions Yr. very Affect & obt Servt.
P. Drouillard


If you can with propriety oblige me in procuring a French Passport for Mr. Wm. Burn of Lisbon, now on a tour in Italy, & who wishes to see some parts of France & Paris, meerly as a Traveller; It woud be a very singular obligation to Him & me. He does not want to go to any Sea Ports, or where he may be suspected, but, I beleive, meerly the common route from Turin to Paris or any other capital Town worth visiting. The Pass to be inclosd in a letter to Him, and put under Cover A Messrs. Messrs. Freres Aubert Tollot & Co. Turin, where Mr. Burn will be in the course of a fortnight or 3 weeks.

Mr. Burn is a principal in the House of Messrs. Burn & Sons at Lisbon, & is taking that tour meerly for his pleasure. He is a very worthy man whom I intimately know. He has done much business with Messrs. Willing & Morris, Cunningham & Nesbin, J Wharton, and others of the principal people in Phia & other parts of Ama.— Is a good friend to the cause of that Country & the only house in Lisbon whh. has, since the disputes, openly acted in favour of Ama. In one instance, to my solicitation, He sent some Cargoes of salt at the period it was most essentially requisite. He will be on any other occasions servicable to Us, and as He deserves much from me & my Country, I have not only askd this favour of you but given him a seperate line of introduction should he obtain his wish of being permitted as an Englishman to visit Paris. If such pass can be got, I should be obligd to you to forward it on as soon as is convenient by Post as his stay in Turin will not be very Long. The House of Messrs. Burn & Sons is a well establishd & very substancial one in Lisbon; should you or any friend want to make use of one in that place I know of none more fit.
Please to forward the inclosd to Capn. H——ns, as it may be very satisfactory to him to hear What has been transacted since his departure & that his baggage is all arrivd safe at ostend.
Since writing the inclosd, Mr Paradise has been with me; He says Mr. Banks on receiving the paragraph of yr. Letter relative to a medal being given to the Duke de Croy, said He could not possibly recommend the giving one to that Gentn., as it would lead to a variety of similar requests &ca. Mr. B—— read to Mr. Paradise a letter wch I am to receive in a day or two & forward to you. He has couchd it in very handsome & liberal terms to you, & speaks properly of the Congress, but persists in his old opinion that a gold medal cannot be given to that body without additional proofs, that it was by their order or Recommendation that orders were given to the American Cruisers to shew favor to Cap Cook &ca &ca. You will be a better judge when you receive Mr Banks’s Letter which I hope will be in a few days, if not by this conveyance.

  
Addressed: Monsieur Monsieur / B. F——n / Passy
Endorsed: March 17. 80
Notation: Mar 17. 80
